This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellant,


 4 v.                                                                    No. 33,679

 5 RONALD WIDMER,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Charles W. Brown, District Judge


 9 Hector H. Balderas, Attorney General
10 Margaret McLean, Assistant Attorney General
11 Santa Fe, NM

12 for Appellant

13 Jorge A. Alvarado, Chief Public Defender
14 David Henderson, Assistant Appellate Defender
15 Santa Fe, NM

16 for Appellee


17                                 MEMORANDUM OPINION
 1 HANISEE, Judge.

 2   {1}   The State appealed an order of the district court suppressing certain evidence

 3 discovered during a pat-down of Defendant. We issued a notice proposing to reverse

 4 the district court’s decision. After a several-month delay caused by the lack of a timely

 5 appointment of appellate counsel for Defendant, Defendant filed a response to the

 6 notice of proposed disposition. In that response Defendant included a motion to

 7 remand the case for dismissal of the charges brought against him, relying on a plea

 8 agreement by the terms of which the State agreed not to pursue those charges should

 9 the State’s appeal be successful. The State has responded to Defendant’s motion by

10 filing its own motion to dismiss this appeal, and requesting that the charges filed in

11 this case be dismissed after the case is remanded from this Court. In essence, the State

12 appears to agree with Defendant’s contention that the plea agreement moots this

13 appeal and requires dismissal of the charges brought against Defendant.

14   {2}   Having reviewed Defendant’s submission and the State’s motion to dismiss its

15 own appeal, we see no reason not to grant the State’s motion. We therefore dismiss

16 the appeal and remand for dismissal of the charges filed below.

17   {3}   IT IS SO ORDERED.


18
19                                          J. MILES HANISEE, Judge

                                               2
1 WE CONCUR:



2
3 JAMES J. WECHSLER, Judge



4
5 TIMOTHY L. GARCIA, Judge




                             3